Exhibit 99.1 CHINO COMMERCIAL BANCORP REPORTS 26.5% INCREASE IN THIRD QUARTER EARNINGS Chino, California…October 19, 2009 - The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the third quarter ended September 30, 2009 with net earnings of $95,080, a 26.5% increase from $75,136 for the same quarter of 2008. The net earnings for the most recent quarter represent $0.13 per diluted share, as compared with $0.10 per diluted share from the same quarter last year. The Company’s profit year-to-date was up 9.5% to $287,878 or $0.39 per diluted share as compared with net earnings of $263,012 or $0.35 per diluted share for the same period last year.
